                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                     Crim. Action No.: 1:20CR38-1
                                                      (Judge Kleeh)

TYREESE MARSH,

                  Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 132],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On June 16, 2021, the Defendant, Tyreese Marsh (“Marsh”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count Two of the

Indictment, charging him with Possession with Intent to Distribute

50 Grams or More of Methamphetamine, in violation of Title 21,

United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii).

Marsh stated that he understood that the magistrate judge is not

a United States District Judge, and Marsh consented to pleading

before the magistrate judge.        This Court referred Marsh’s plea of

guilty to the magistrate judge for the purpose of administering

the allocution, pursuant to Federal Rule of Criminal Procedure 11,

making    a   finding   as   to   whether   the   plea   was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.
USA v. MARSH                                                              1:20CR38
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 132],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     Based upon Marsh’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Marsh

was competent to enter a plea, that the plea was freely and

voluntarily given, that Marsh was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.               The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 132] finding a factual basis for the

plea and recommending that this Court accept Marsh’s plea of guilty

to Count Two of the Indictment.

     Pursuant     to   Rule   36   of   the      Federal    Rules   of    Criminal

Procedure, the Court hereby corrects a clerical error made in the

record. The Report and Recommendation [Dkt. No. 132] mistakenly

states that Defendant was remanded to the custody of the United

States Marshals Service following his plea hearing. However, on

February 18, 2021, Defendant’s detention order was revoked and

Defendant   was   released    subject       to   the   conditions    of    release

therein. [Dkt. No. 112].       Defendant’s conditions of release were

modified by Order Granting Defendant’s Motion to Relocate to

Michigan Pending Sentencing [Dkt. No. 135] on June 25, 2021. The

                                        2
USA v. MARSH                                                        1:20CR38
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 132],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

Order [Dkt. No. 135] remains in effect until further order of this

Court.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.        He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.           Neither Marsh nor the

Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 132], provisionally ACCEPTS Marsh’s guilty plea, and

ADJUDGES him GUILTY of the crime charged in Count Two of the

Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.     The   Probation   Officer    shall   undertake   a   presentence

investigation of Marsh, and prepare a presentence investigation

report for the Court;

                                     3
USA v. MARSH                                                         1:20CR38
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 132],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     2.      The   Government   and   Marsh   shall   each    provide   their

narrative descriptions of the offense to the Probation Officer by

July 26, 2021;

     3.      The presentence investigation report shall be disclosed

to Marsh, his counsel, and the Government on or before September

24, 2021; however, the Probation Officer shall not disclose any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.      Counsel may file written objections to the presentence

investigation report on or before October 8, 2021;

     5.      The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

October 22, 2021; and

     6.      Counsel may file any written sentencing memorandum or

statements     and   motions    for   departure   from       the   Sentencing

Guidelines, including the factual basis for the same, on or before

November 8, 2021.

     The Court further ORDERS that prior to sentencing, counsel

for Defendant review with him the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

                                      4
USA v. MARSH                                                        1:20CR38
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 132],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

     The Court will conduct the Sentencing Hearing for Marsh on

November 29, 2021, at 12:30 p.m., at the Clarksburg, West Virginia

point of holding court.      If counsel anticipates having multiple

witnesses   or   an   otherwise   lengthy   sentencing   hearing,    please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

     DATED: July 15, 2021


                                   /s/ Thomas S. Kleeh
                                   THOMAS S. KLEEH
                                   UNITED STATES DISTRICT JUDGE




                                     5
